Citation Nr: 1129900	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  08-18 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an effective date earlier than May 10, 2007, for the grant of service connection for an adjustment disorder with depressed mood.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel






INTRODUCTION

The Veteran had active service from December 1960 to April 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Veteran had requested a videoconference hearing before a Veterans Law Judge at VA's Central Office in Washington, D.C; however, in August 2010 correspondence he withdrew his hearing request.


FINDINGS OF FACT

1.  The Veteran filed a claim for an increased disability rating for his service-connected migraine headaches with depressive reaction on September 25, 2003.  

2.  In December 2004, the RO held that an increased disability rating of 50 percent was warranted for the Veteran's service-connected migraine headaches with depressive reaction, effective September 25, 2003.  

3.  The Veteran filed a timely notice of disagreement with the assigned disability, alleging that the headaches and psychiatric manifestations should be evaluated separately.


CONCLUSION OF LAW

The criteria for an effective date of September 25, 2003, for the award of service connection for an adjustment disorder with depressed mood, have been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's claim arises from an appeal of the effective date following the grant of service connection for an adjustment disorder with depressed mood.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

The Veteran alleges entitlement to effective date earlier than May 10, 2007, for the grant of service connection for an adjustment disorder with depressed mood.

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  For an original claim received within 1 year after separation from service, the effective date of an evaluation and award of compensation will be the day following separation from active duty service.  38 C.F.R. § 3.400(b)(2).

As an exception, an effective date for a claim for increase may be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year prior to the date of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) and (2) (2009); see also Harper v. Brown, 10 Vet. App. 125, 126 (1997).

Additionally, under 38 C.F.R. § 3.155(a), the Veteran or a representative of the Veteran can file an informal claim by communicating an intent to apply for one or more VA benefits.  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

As noted, the Veteran claims entitlement to an effective date earlier than May 10, 2007, for the grant of service connection for an adjustment disorder with depressed mood.  Upon review of the record, the Board finds that an effective date of September 25, 2003, is warranted for the grant of service connection.

It is noted that service connection was originally awarded for migraine headaches in a June 1972 rating decision.  An initial disability rating of 10 percent was assigned, effective March 29, 1972.  In April 1977, the RO recharacterized the matter as migraine headaches with depressive reaction.  In this regard, a March 1977 VA examiner had noted that the Veteran was experiencing vascular headaches with a psycho-physiological overlay.  A disability rating of 30 percent was assigned for the Veteran's overall disability picture, effective September 1, 1972.  He did not initiate an appeal.

On September 25, 2003, the RO received a claim for an increased disability rating for his service-connected migraine headaches with depressive reaction.  In May 2004, the RO held that an increased disability rating of 50 percent was warranted for the Veteran's service-connected migraine headaches with depressive reaction, effective September 25, 2003, the date of claim.

In February 2005, by means of his representative, the Veteran submitted correspondence in response to the May 2004 rating action that was intended to serve as a notice of disagreement.  Although he indicated that he was satisfied with the assigned 50 percent evaluation under Diagnostic Code 8100, pertaining to migraines, for his service-connected disability, he requested that a separate disability rating be assigned for his neuropsychiatric condition, his depressive reaction.  In March 2005, he requested that a decision Review Officer review his appeal.

Subsequently, in June 2005, the Veteran was informed that his February 2005 memorandum did not constitute a notice of disagreement.  Rather, it was construed as a new claim to evaluate his disabilities separately.  Consequently, the Veteran, by means of his representative, withdrew his request to file a notice of disagreement with the May 2004 rating decision and requested that a claim be initiated to have his disability of "migraine headaches with depressive reaction" be evaluated as separate disabilities.  In February 2006, service connection for depression was denied.  

The Veteran resubmitted his claim on May 10, 2007.  In August 2007, the RO held that service connection was warranted for an adjustment disorder with depressed mood, effective May 10, 2007.  The Veteran has since perfected an appeal, with regard to the effective date.

The Veteran did not appeal the April 1977 rating decision that recharacterized his disability as migraine headaches with depressive reaction and assigned one disability rating for the joint physical and psychiatric manifestations of the Veteran's disability; therefore, that decision is final.  As a result, the effective date of entitlement to disability benefits for adjustment disorder with depressed mood is governed by 38 C.F.R. § 3.400(r), which provides that the effective date of a reopened claim is the date of receipt of claim or the date entitlement arose, whichever is later.

The Veteran subsequently petitioned for an increased rating for his service-connected disability of migraine headaches with depressive reaction on September 25, 2003.  At that time, he alleged that his headaches and depression had increased in severity.  In a May 2004 rating decision, although the RO held that an increased disability rating was warranted, it continued to rate the physical and psychiatric manifestations of the Veteran's disability jointly.  The Veteran submitted a timely notice of disagreement in February 2005, specifically requesting that his headaches and depression be rated under separate diagnostic codes.  Service connection was ultimately granted for a psychiatric disability, characterized as an adjustment disorder with depressed mood with an effective date of May 10, 2007.

Upon review of the aforementioned evidence, the Board finds that an earlier effective date of September 25, 2003, is warranted for the grant of service connection for an adjustment disorder with depressed mood.  The question in this case is whether the Veteran properly filed a notice of disagreement with the December 2004 rating decision.  The Board finds that, in February 2005, the Veteran clearly intended to express his disagreement with the December 2004 rating decision, and specified that he wanted his headaches and depression to be rated separately.  Thus, while he may have been satisfied with the percentage assigned for his headaches, he was nevertheless disputing the combined rating by requesting a separate percentage contemplating the depression symptoms.  

As the February 2005 correspondence from the Veteran is deemed to be a notice of disagreement with the December 2004 rating decision, such determination did not become final.  Therefore, the date upon which the Veteran raised the claim prompting the December 2004 adjudication is the appropriate effective date.  Here, such date is September 25, 2003, the date the RO received the Veteran's request for additional benefits regarding his migraines with depressive reaction.  

Accordingly, service connection for an adjustment disorder with depressed mood is granted, effective September 25, 2003, the date of receipt of the claim.  See 38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.400 (2010).


ORDER

Service connection for an adjustment disorder with depressed mood is granted, effective September 25, 2003, subject to the law and regulations governing the payment of monetary benefits.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


